EX-PARTE QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note that this application is now being examined by Primary Examiner Leslie Evanisko in Art Unit 2853.  It is requested that applicant update their records as necessary and address all future communications to Examiner Evanisko.  

This application is in condition for allowance except for the following formal matters: 

Election/Restrictions
Claim 1 is hereby allowable. The restriction requirement between Species A and Species B, as set forth in the Office action mailed on June 4, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 8-9 and 13-14, directed to Species B of Figure 3 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification in the BACKGROUND section is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjusting device as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In the last paragraph on page 14 of the substitute specification filed December 2, 2020, there are many instances of the same reference numerals being used to describe different structures.  For example, reference numeral 17 has been used to describe both the collection roller (line 20) and the transport belt (line 29).  To correct this problem, it appears that the reference to “transport belt 17” in line 29 should be deleted and replaced with –transport belt 12—to use the reference numeral consistent with the drawings and remainder of the disclosure.  Additionally, reference numeral 24 has been used to describe both the verification device (line 27) and the collection roller (line 30).  To correct this problem, it is suggested that  the term “the collection roller 24” in line 30 be deleted and replaced with –the collection roller 17—since that is how the collection roller has been illustrated in the drawings and described in the remainder of the disclosure.  Similarly, in line 31 on page 14, it is suggested that the term “the verification device 4” be deleted and replaced with –the verification device 24--.  Also it is suggested that the term “the printing unit 6” be deleted and replaced with the term –the printing unit 3, 4--.  Finally, it is suggested that the term “feed- and removal device 12” in line 32 be deleted and replaced with the term –feed- and removal device 5, 6--.  
Appropriate correction and/or clarification is required.

Claim Objections
Claims 9, 14, and 17-20 are objected to because of the following informalities:  
With respect to claim 9, the term “the displaceable deflecting rollers” in line 4 has no proper antecedent basis since there is no clear recitation of displaceable deflecting rollers in the claims.  Note claim 1 recites movable deflecting surfaces.  It is additionally noted that claim 8 recites at least one movably mounted deflecting roller but claim 9 is not dependent upon claim 8 but on claim 1.  Therefore it is not clear what the displaceable deflecting rollers is referring to in claim 9.  From the context of the claim language, it appears that perhaps claim 9 is intended to depend upon claim 8.  If that is the case, it is suggested that the claim be amended to correct its claim dependency and that the term “the displaceable deflecting rollers” be deleted and replaced with the term --the at least one movably mounted deflecting roller-- to use consistent terminology throughout the claims.  Additionally the term “particularly linearly displaceable” (emphasis added) in line 5 is unclear as to what “particularly” in intended to mean.  
With respect to claim 14, it is suggested that the term “it” be deleted and replaced with the structure to which it is referring since the term “it” may be ambiguous in meaning.   
With respect to claim 17 it is suggested that the term “two feed and removal device” in line 2 be deleted and replaced with the term –two feed and removal devices—to correct an obvious grammatical error.  
With respect to claim 19, the term “the same, height-adjustable holder” in line 3 has no proper antecedent basis.
With respect to claim 20, the term “in particular” in line 3 is unclear in meaning because it is unclear whether the limitation that follows the phrase are part of the claimed invention.  
Appropriate correction and/or clarification is required.

Allowable Subject Matter
Claims 1-2, 4-8, 10-13, and 15-16 are allowed.
Claims 9, 14, and 17-20 are objected to for the reasons set forth above, but would be allowable if rewritten to overcome those objections to the satisfaction of the Examiner.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1 in particular, the prior art of record fails to teach or fairly suggest a printing device having all of the structure as recited, in combination with and particularly including, the deflecting surfaces are movable together with the respective printing unit between the processing position and the substrate exchange position and wherein the supply roller and the collection roller are held on the printing device in a stationary manner.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vercesi et al. (US 2013/0052334 A1) teaches a printing device having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
May 16, 2022